March 30, 1993    UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 91-1571

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                           GLENN ALLEN,

                      Defendant, Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]
                                                     

                                           

                              Before

                    Torruella, Circuit Judge,
                                            
                  Brown,* Senior Circuit Judge,
                                              
                    and Stahl, Circuit Judge.
                                            

                                           

     Perry O'Brian, by Appointment of the Court, for appellant.
                  
     F. Mark Terison, Assistant United States Attorney, with whom
                    
Richard S. Cohen, United States Attorney, and James  L. McCarthy,
                                                                
Assistant United States Attorney, were on brief for appellee.

                                           

                          March 30, 1993

                    

*   Of the  Fifth Circuit, sitting  by designation.   Judge Brown
(now  deceased)   heard  oral   argument  in  this   matter,  and
participated  in  the semble,  but  did  not  participate in  the
drafting or the issuance  of the panel's opinion.   The remaining
two panelists therefore issue this  opinion pursuant to 28 U.S.C.
  46(d).

                                           

                               -2-

          TORRUELLA, Circuit  Judge.   Appellant Glenn  Allen was
                                   

convicted of conspiracy to  possess in excess of 10 grams of LSD,

possession  of  psilocybin   with  intent   to  distribute,   and

distribution  of  psilocybin,  in   violation  of  21  U.S.C.    

841(a)(1) and  846, and 18  U.S.C.    2.  Appellant  alleges that

insufficient evidence existed to support his convictions and that

the government violated  his Fourth Amendment  rights.  Based  on

these  allegations, appellant requests  a new trial.   Because we

find that sufficient  evidence supported appellant's convictions,

and that  no Fourth Amendment violations occurred,  we affirm the

verdict.

                            BACKGROUND
                                      

          Evidence of the  following appeared at trial.  A United

States  postal inspector, assigned  to investigate transportation

of  illicit drugs  through  the mail,  became  suspicious of  two

Express Mail package  receipts.  The  receipts were addressed  to

Kurt Humphrey  in Maine and  sent from two locations  on the west

coast of  the United States.   The sender's name  on each receipt

coincided with  a previously  investigated sender.   In addition,

the  originating  addresses were  false.    The postal  inspector

directed the appropriate postmaster in Maine to watch  for future

Express Mail packages  addressed to Kurt  Humphrey from the  west

coast.

          Such a  package arrived from Oregon on January 11, 1990

at 7:00 a.m.   The  postmaster alerted the  postal inspector  one

hour  later  when the  inspector  arrived  at  the New  Hampshire

                               -2-

office,  where he  was working  that day.   The  postal inspector

directed  the  postmaster to  hold  the  package pending  further

instruction.  Ordinarily,  the postmaster would have  immediately

notified  Humphrey that the package had arrived.  The package had

a guaranteed delivery time of 3:00 p.m. that day.

          At 10:00 a.m. in  New Hampshire, 7:00 a.m. on  the West

Coast,  the inspector  called the  appropriate Oregon  office and

learned that the  originating address and the sender's  name were

fictitious.   The inspector  then arranged  with the  Maine state

police for a trained dog to sniff the package for drugs.  The dog

was trained  to find marijuana,  cocaine, hashish, and  heroin in

all of their forms.

          When the  state police  arrived at  the post office  at

noon, the postmaster closed the  office for lunch.  He then  took

the  police officers to his  nearby house to  conduct the test in

privacy.   Four times, the police  hid the package in  the garage

and sent the  dog to  find it.   Each time, the  dog located  the

package and indicated the presence of drugs.

          The police presented an affidavit to a local magistrate

describing  the test and stating  that the package  had been sent

from a  fictitious  address.    The magistrate  issued  a  search

warrant  at  4:21  p.m.   When  the  police  officers opened  the

package,  they found  11,200  rations of  LSD  on 112  sheets  of

blotter paper.  The police then prepared a dummy package with two

sheets of blotter  paper in an  apparently unopened Express  Mail

envelope.   Meanwhile, sometime between 11:00 a.m. and 2:00 p.m.,

                               -3-

Humphrey  checked his  post office box,  found nothing,  and left

without inquiring about the package.

          The next day, Humphrey returned to the post  office and

received  the dummy package.  When Humphrey left the post office,

two  police officers followed  him.  They  ultimately stopped him

en-route to appellant's house.

          At trial, Humphrey described  appellant's participation

in the scheme,  alleging that appellant recruited him  to receive

packages  and  deliver  them to  appellant  for  a  fee of  fifty

dollars.  Humphrey also stated that appellant sold him $250 worth

of  psilocybin  mushrooms.   The  police  later found  psilocybin

mushrooms  in Humphrey's home and in a barn on appellant's family

property.

          In  addition, the police  found a money  order for $400

from James  Paoletti made out  to appellant in  appellant's home.

Paoletti testified  that the money order  represented payment for

LSD.

          Appellant moved to suppress the contents of the Express

mail package  unsuccessfully.  He also lost  motions for judgment

of acquittal.

                        APPELLANT'S CLAIMS
                                          

          I.  Sufficiency of the evidence

          "The standard  of review for sufficiency  challenges is

whether the total evidence,  taken in the light most  amicable to

the   prosecution,  together   with  all   reasonable  inferences

favorable to it,  would allow a rational fact-finder  to conclude

                               -4-

beyond  a reasonable  doubt  that  the  defendant was  guilty  as

charged."  United States v. Maraj, 947 F.2d 520, 522-23 (1st Cir.
                                 

1991).   Viewing  the record  in this  light, we  find sufficient

evidence for appellant's conviction on all three counts.

          First,  through testimony  from Paoletti  and Humphrey,

the government presented sufficient  evidence for a rational jury

to conclude that appellant  conspired to possess LSD  with intent

to  distribute it.  The following evidence was admitted at trial.

Paoletti  sent appellant  a  $400 money  order  to buy  LSD  that

appellant would obtain from the West Coast.  (Transcript of Trial

Proceedings at 145).  After procuring an Express Mail shipment of

LSD from the West Coast, appellant would pay Humphrey to retrieve

the  package from the post  office and deliver  it to appellant's

home.   Id. at 20.  Pursuant to a search warrant, police officers
          

searched the  package, discovered  LSD, and  replaced  it with  a

dummy package.  Humphrey retrieved the  package, and the officers

arrested him on the way to appellant's home.  Id. at 20-21.  From
                                                

this evidence,  a rational  jury could  find appellant  guilty of

conspiracy to possess LSD beyond a reasonable doubt.

          Second,   sufficient  evidence   supported  appellant's

conviction for distribution of psilocybin.  To prove this charge,

it  was enough to show that the  defendant had the "power and the

intention to cause the transfer . . . either directly or  through

another person . . . ."  United States v. Acevedo, 842 F.2d  502,
                                                 

507  (1st Cir. 1988).  Humphrey testified that (1) when appellant

was  in Europe in November 1989, he phoned Humphrey, and Humphrey

                               -5-

asked him if he  could get some psilocybin, (Transcript  of Trial

Proceedings at 34); (2) appellant offered him the psilocybin that

was  in the barn  at appellant's home,  id. at  35; (3) appellant
                                          

agreed  to sell  a quarter  pound of  psilocybin for  $250, which

Humphrey would pay when appellant returned from  Europe, id.; (4)
                                                           

Humphrey took the psilocybin from the barn, id. at 35-36; and (5)
                                              

when appellant returned,  Humphrey offered him  a gun as  partial

payment, which  appellant took, saying he'd  try it to see  if he

wanted  it, id. at 39.   The government  also introduced evidence
              

that the police confiscated psilocybin from Humphrey, id. at  37,
                                                        

and from the  barn on appellant's property,  id. at 90-91.   From
                                               

this evidence, a rational jury could conclude that  appellant had

the power and intent to cause the transfer of psilocybin.

          Finally,   sufficient   evidence  existed   to  support

appellant's conviction  for possession with intent  to distribute

psilocybin.   In order to  prove this crime,  the government must

establish  that the  defendant  had, possession  of a  controlled

substance, knowledge of that  possession, and the specific intent

to  distribute  it.    21  U.S.C.     841(a)(1).     Constructive

possession will  support a conviction  and can be  established by

circumstantial  evidence  such  as  a  defendant's  ownership  or

control  over the  premises in  which the  contraband  is hidden.

Acevedo, 842  F.2d  at 507.    Appellant argues  that  he had  no
       

ownership or control over  the psilocybin because his family  had

access to the barn where it was stored,  and because he exercised

no exclusive or mutual control over the part of the barn in which

                               -6-

the  mushrooms were  found.   Humphrey  testified, however,  that

appellant  ordered  the  psilocybin  and  hid  it  in  the  barn,

(Transcript of Trial  Proceedings at  28), and that  on the  same

day, appellant showed him  psilocybin mushrooms that he had  in a

duffel bag,  id. at 28.  From this evidence, the jury could infer
               

that appellant owned or controlled the psilocybin in the barn.

          Appellant attacks the  credibility of the  government's

witnesses  for  all three  charges.   He  complains that  part of

Paoletti's testimony  conflicted with a prior  made statement and

that Humphrey  offered solely  conclusory assertions.   These are

suitable  arguments  for  the   jury,  and  appellant  had  ample

opportunity  to present  them at  trial.   As  the jury  chose to

reject them, we must do the same.  United States  v. Angiulo, 897
                                                            

F.2d 1169,  1197  (1st Cir.)  (reviewing court  must resolve  all

credibility determinations  in favor  of verdict),  cert. denied,
                                                                

498 U.S. 845 (1990).

          II.  Fourth Amendment Issues

          Appellant next argues that  the district court erred in

denying his motion to suppress the  LSD found in the Express Mail

package.  Specifically, appellant contends that the detention and

subsequent search  of the  package violated his  Fourth Amendment

right  against unreasonable  search and  seizure because  (1) the

detention  was  not  based  on  a  reasonable suspicion  that  it

contained contraband; and (2)  it was unreasonable.1  See  United
                                                                 

                    

1   In his brief, appellant also  argued that the police officers
lacked probable cause to search the package because the dogs were
not  trained to  sniff  LSD.    At  oral  argument,  however,  he

                               -7-

States v.  La  France, 879  F.2d  1, 4  (1st  Cir. 1989)  (police
                     

entitled to delay delivery if delay is based reasonable suspicion

and is reasonably executed).  We find, however, that a reasonable

view of the  record evidence supports the district court's denial

of the motion.  See United States v. Masse, 816 F.2d 805, 809 n.4
                                          

(1st Cir. 1987) (citing United States v. Veillette, 778 F.2d 899,
                                                  

902  (1st  Cir. 1985)  (appellate  court  should uphold  district

court's  denial  of motion  to  suppress  if  reasonable view  of

evidence supports it).

          The  court properly  found  that  reasonable  suspicion

supported the  package's delayed  delivery.  The  record evidence

shows that  the postal inspector  has seven  years of  experience

investigating drug  transportation  through  the  mail,  and  has

investigated between  200 and 300 cases  involving drug transport

through  Express Mail.    (Transcript of  Hearing on  Defendant's

Motion to Suppress Evidence at 12-13).  He grew suspicious of the

package for several reasons.   Individuals rarely receive Express

Mail packages, and Humphrey  received three in five months.   Id.
                                                                

                    

abandoned that argument and conceded that the disputed time frame
consisted  of that  between the  arrival of  the package  and the
sniff test.

   We note that  the test  did in fact  generate probable  cause.
Probable  cause  is judged  upon  the  information known  to  the
authorities and presented at the time the warrant issues.  United
                                                                 
States  v.   Johnston,  784  F.2d  416,  420   (1st  Cir.  1986).
                     
Information  available to  the magistrate  at this  time revealed
that a  trained dog had alerted  to the presence of  drugs in the
package four times.  This information gave rise to probable cause
to  suspect that  the  package contained  contraband.   That  the
package  later turned out to  contain LSD, which  the dog was not
trained to find, is irrelevant.

                               -8-

at  55.   Also,  the inspector  knew  that Humphrey  had received

suspicious mailings  from the West Coast in the past.  Id. at 15.
                                                         

The labels were suspicious because the return addresses differed,

but  the handwriting, in his observation, appeared the same.  Id.
                                                                

Also,  one of  the  senders  had the  same  name  as someone  who

previously  mailed an Express Mail package containing psilocybin.

Id.   From  this  evidence, the  district  court found  that  the
  

inspector  had   reasonable  suspicion  to  detain   the  package

initially.  When the inspector  learned that the sender's address

was  fictitious, additional  suspicion developed,  justifying the

further delay that it took to arrange for the dog sniff test.

          In  addition   to  having  reasonable   suspicion,  the

officials did not unreasonably delay delivery of the package.  To

determine  the  reasonableness  of   the  delay,  we  review  the

diligence of  the investigators, the length of detention, and the

information conveyed  to the suspect.   La France, 879 F.2d  at 7
                                                 

(citing United States v. Place, 462 U.S. 696, 709-10 (1983)).
                              

          In  the present case,  the law  enforcement authorities

acted  diligently.  The delay  lasted only as  long as necessary.

The postmaster promptly contacted  the postal inspector to obtain

further  information, and  the  postal  inspector  then  promptly

verified the  addresses, waiting only for  the appropriate office

to open.  Id. at  26-27.  When the inspector determined  that the
            

addresses did not  exist, he  arranged for and  executed the  dog

test.  (Transcript of  Hearing on Defendant's Motion  to Suppress

Evidence   at  26-29).    No  evidence  suggested  that  the  law

                               -9-

enforcement officials could have acted more swiftly.

          Furthermore, the dog was located at a distance from the

postmaster's home, id. at 91-92; yet, within five hours after the
                     

postmaster notified  the inspector  about the package,  the sniff

test was complete.  Indeed,  sufficient probable cause to  search

the package  developed two  hours before the  guaranteed delivery

time,  and thus  before  appellant had  a significant  possessory

interest.   See  La  France, 879  F.2d  at 7  (before  guaranteed
                           

delivery  time,   only  possessory  interest   is  contract-based

expectancy  that  package  would  be  delivered  on  time).   The

district court judge properly found the delay reasonable.

          Finally, appellant received no misinformation regarding

his package.    Indeed,  he never  inquired  about  the  package.

Accordingly,  we  find  that  the record  evidence  supports  the

district court's denial of the motion to suppress.

                            CONCLUSION
                                      

          Because   sufficient  evidence   supported  appellant's

conviction, and  appellant's  Fourth Amendment  rights  were  not

violated, we affirm appellant's conviction.

          Affirmed.
                  

                               -10-